The question presented is whether the complainant is "the head of a family" within the meaning of the homestead exemption article of the Constitution. It appears that for a long period prior to the time when the judgment was obtained, husband, wife and children had lived on the country place as the family home, but when the judgment was rendered the family were residing in a nearby town so the children could attend school, the husband at all times attending the home place to support the family therefrom; while the family were residing in town and the husband on the country place, two children married and moved away; husband and wife were divorced and the minor child was awarded to the custody of the mother. It is alleged that the father has continuously resided on the home place and that 'he has continuously supported his said family therefrom * * * and is supporting his said wife and child at the time of the filing of this bill of complaint." Whatever *Page 344 
may be the father's duty by order of court or otherwise to contribute to the support of the divorced wife, it is the father's duty to support the minor child and as to such minor child he is still the head of the family; and the award of the custody of the minor child to the custody of the mother does not change the relation of the father to his child even if he be not at any time awarded its custody. Under the circumstances of this case the father remains the head of the family of which the minor child is a member, even though for its welfare it is now in the custody of its divorced mother. The father's obligations to the child continue and the family home may be preserved for the father and minor child. The absence of the minor child from the father's home is decreed by law for her welfare and is not from her intent to sever the family relation to her father.
This holding is not regarded as being in conflict with the decisions on the facts in Herrin v. Brown, 44 Fla. 782, 33 So. R. 522, 103 Am. St. Rep. 182; Johns v. Bowden, 68 Fla. 32, 66
So. R. 155; and Murphy v. Farquhar, 39 Fla. 350, 22 So. R. 681, and other Florida cases.
TERRELL, C. J., AND ELLIS AND STRUM, J. J., concur.